NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                            MAY 24 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ANDREI ROJANKOVSKI,                              No. 09-71445

              Petitioner,                        Agency No. A072-433-164

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                         Argued and Submitted May 9, 2013
                               Pasadena, California

Before: WARDLAW and MURGUIA, Circuit Judges, and RESTANI, Judge.**

       An immigration judge denied petitioner Andrei Rojankovski’s applications

for asylum and withholding of removal, and the BIA dismissed Rojankovski’s

appeal. We have jurisdiction pursuant to 8 U.S.C. § 1252 and deny Rojankovski’s

petition for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Jane A. Restani, Judge for the U.S. Court of
International Trade, sitting by designation.
      Rojankovski may have been “teased, bothered, discriminated against and

harassed” in Soviet Russia, but the record “does not compel a conclusion that [he]

suffered from past persecution” on account of his religion. See Nagoulko v. I.N.S.,

333 F.3d 1012, 1016 (9th Cir. 2003) (emphasis in original). A reasonable

adjudicator could have concluded that the incidents Rojankovski described neither

individually nor cumulatively rose to the level of persecution and that

Rojankovski’s malefactors were motivated by his belligerence rather than his

religion. See Halaim v. I.N.S., 358 F.3d 1128, 1132 (9th Cir. 2003) (finding no

past persecution where petitioners “were the victims of many derogatory comments

and, over the course of 50 years, a few incidents that might be deemed police

harassment”); cf. Krotova v. Gonzales, 416 F.3d 1080, 1087 (9th Cir. 2005) (“The

combination of sustained economic pressure, physical violence and threats against

Petitioner and her close associates, and the restrictions on Petitioner’s ability to

practice her religion cumulatively amount to persecution.”).

      The BIA did not abuse its discretion in denying Rojankovski’s motion to

remand, because Rojankovski failed to comply with 8 C.F.R. § 1003.2(c)(1). See

In re Yewondwosen, 21 I. & N. Dec. 1025, 1026 (BIA 1997) (en banc) (stating a

“failure to submit an application for relief . . . will typically result in the Board’s

denial of the motion”).


                                            2
      We lack jurisdiction to consider Rojankovski’s ineffective assistance of

counsel claim because it is unexhausted. Vilchiz-Soto v. Holder, 688 F.3d 642, 644

(9th Cir. 2012).

      PETITION DENIED.




                                         3